EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 25th day of October, 2017, by and between Johnny Bolton (“Seller”) and
Bravatek Solutions, Inc., a Colorado corporation (“Buyer”). Capitalized terms
used and not otherwise defined herein shall have the definitions assigned
thereto in Section 10 below.

 

R E C I T A L S

 

WHEREAS, Buyer desires to acquire certain stock and business operations owned by
Seller, and Seller is willing to sell such stock and business operations to
Buyer, on the terms and conditions set forth in this Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, the parties, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, agree as follows:

 

1. STOCK PURCHASE; PURCHASE PRICE.

 



 

1.1. Stock Purchase. Subject to the provisions of Section 1.2 below, on the
Closing Date (as hereinafter defined), Buyer agrees to acquire, and Seller
agrees to convey, transfer and deliver to Buyer, one hundred percent (100%) of
Seller’s stock of Helpcomm, Inc., a Virginia corporation (such company the
“Company,” and such stock the “Shares”), which operates telecommunications
construction services business (the “Business”) and possesses certain assets
used directly in connection with or otherwise associated with the Business (the
“Business Assets”). The Business Assets as of Closing shall include all tangible
and intangible property related to the Business, including, but not limited to,
customer lists, contracts, records, goodwill and other intangible assets, bank
accounts, real property, equipment, furniture, computers, office supplies and
related goodwill, policy manuals, and price lists.

 

 

 

 

1.2. Seller’s Liabilities and Obligations. Buyer shall not be obligated to
assume, and shall not be deemed to have assumed, any of the liabilities and
obligations of Seller related to the Company, Business or otherwise except for
those liabilities and obligations, if any, identified on Schedule 1.2 attached
hereto, which shall be completed and executed by Buyer and Seller, and which
Buyer shall assume at closing.

 

 

 

 

1.3. Purchase Price. In consideration for the transfer of Seller’s Shares of the
Company, Buyer shall deliver to Seller the purchase price consisting of $25,000
of cash and 100,000 shares of Series D Preferred Stock of Buyer (such shares the
“Preferred Shares” and such cash together with the Preferred Shares collectively
the “Purchase Price”), which series of preferred stock shall have been
designated on a Certificate of Designation in the form attached hereto as
Exhibit A.



 

2. CLOSING.

 



 

2.1.  Closing.



 



 

2.1.1. Closing Date. Subject to the satisfaction of the conditions set forth
herein, the transaction which is the subject of this Agreement shall be closed
on November __, 2017 (the “Closing” and/or “Closing Date”).

 

 

 

 

2.1.2. Effect. The parties acknowledge that after Closing, the Company shall be
owned 100% by Buyer, and Seller shall have no rights or other interest in the
Company, shall not receive any payment, profit or other distribution from the
Company, and shall have no further right to any of the Company’s assets,
including its book of business, regardless of whether such asset became an asset
of the Company before or after Closing.



 



  1

   



 



 

2.2. Deliveries by Seller. At the Closing, Seller shall deliver the following:



 



 

2.2.1. The stock certificate(s) representing the Shares and duly endorsed stock
power(s) sufficient to transfer the Shares to Buyer;

 

 

 

 

2.2.2. An original counterpart of Schedule 1.2, which shall be completed and
agreed to by Buyer and Seller prior to Closing.

 

 

 

 

2.2.3. An original counterpart of the Nonsolicitation, Nondisclosure and
Noncompetition Agreement, in the form attached hereto as Exhibit B (the
“Nonsolicitation, Nondisclosure and Noncompetition Agreement”), executed by
Seller.

 

 

 

 

2.2.4. An original counterpart of an Employment Agreement by and between Buyer
and Seller in a form satisfactory to both Seller and Buyer (“Seller’s Employment
Agreement”), executed by Seller.

 

 

 

 

2.2.5. An original counterpart of an Employment Agreement by and between Buyer
and Seller’s son, Johnathan Bolton in a form satisfactory to both Seller and
Buyer (“Johnathan Bolton’s Employment Agreement), executed by Johnathan Bolton.

 

 

 

 

2.2.6. All documentation required, if any, to permit Buyer to continue to
operate the Business.

 

 

 

 

2.2.7. Such other documents, including certificates and third-party consents or
releases, as may be required hereunder or as reasonably requested by Buyer to
complete the transactions contemplated in this Agreement.



 



 

2.3. Deliveries by Buyer. At the Closing, Buyer will cause payment to Seller to
be initiated pursuant to Section 1.3 and will deliver the following:



 



 

2.3.1. Instructions to Buyer’s transfer agent instructing it to issue the
Preferred Shares to Seller or Seller’s assignee.

 

 

 

 

2.3.2. An original counterpart of Schedule 1.2, which shall be completed and
agreed to by Buyer and Seller prior to Closing.

 

 

 

 

2.3.3. An original counterpart of the Nonsolicitation, Nondisclosure and
Noncompetition Agreement, executed by Buyer.

 

 

 

 

2.3.4. An original counterpart of Seller’s Employment Agreement executed by
Buyer.

 

 

 

 

2.3.5. An original counterpart of Johnathan Bolton’s Employment Agreement
executed by Buyer.

 

 

 

 

2.3.6. Such other documents, including certificates and permits, as may be
required hereunder or as reasonably requested by Seller to complete the
transactions contemplated in this Agreement.



 



  2

   



 

3. SELLERS’ REPRESENTATIONS AND WARRANTIES. Seller represents and warrants to
Buyer that the following are true, correct and complete as of the date of this
Agreement:

 



 

3.1. Authority. Seller has all requisite right, power and authority to: (i)
execute and deliver this Agreement and its related documents and perform its
obligations hereunder and thereunder, and (ii) consummate the transactions
contemplated in this Agreement. There are no agreements, contracts or
commitments to which the Seller is a party that would prohibit or restrict the
transactions contemplated under this Agreement. No consent, approval, order, or
other authorization of any governmental or regulatory authority is required with
respect to Seller’s execution and delivery of this Agreement or any related
document, or consummation of the transactions contemplated herein or therein.
When executed and delivered by Seller, this Agreement constitutes the valid and
binding obligation of Seller enforceable in accordance with its terms.

 

 

 

 

3.2. No Encumbrances. The Shares have not been pledged as security or otherwise
encumbered.

 

 

 

 

3.3. Organization; Good Standing; Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Virginia, and has all requisite power and authority to own and operate
its properties and assets and to carry on its business as now conducted and as
presently proposed to be conducted. To Seller’s knowledge, the Company is
currently in material compliance with all State and Federal laws rules,
regulations and guidelines (including, by way of example, those established
under HIPAA and OSHA rules) governing or relating to the conduct of the
Business.

 

 

 

 

3.4. Company Capitalization. Seller is currently the sole owner of the Company,
and after the Closing, Buyer will be the sole owner of the Company. At the
Closing, the Shares shall have been duly authorized and validly issued, fully
paid and nonassessable, and issued in accordance with the registration or
qualification provisions of the Securities Act of 1933, as amended (the
“Securities Act”) and any relevant state securities laws, or pursuant to valid
exemptions therefrom. There are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal) or
agreements for the purchase or acquisition from the Company of any of its
ownership interests or other securities or interests of the Company. Except for
its Bylaws, the Company is not a party to or subject to any agreement or
understanding that affects or relates to the voting or giving of written
consents with respect to any security or the voting by shareholder or officer of
the Company.

 

 

 

 

3.5. Offering. The transfer of the Shares as contemplated by this Agreement is
exempt from the registration requirements of the Securities Act, and neither
Seller nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemption.

 

 

 

 

3.6. Books and Records. The books and records of the Company are, and have been,
maintained in the usual, regular, ordinary and appropriate manner by the
Company, all of the transactions of the Company are properly reflected therein,
and they are a true and accurate representation of the financial position of the
Company.

 

 

 

 

3.7. Ownership of Business Assets; Condition of Tangible Business Assets. At
Closing, Buyer shall acquire all of Seller’s right, title, and interest in the
Company, which Company shall own the Business Assets, free and clear of
Encumbrances, and in “AS-IS” condition. The Business Assets are in good
condition and repair, subject to ordinary wear and tear, and are adequate and
fit for the uses for which they are intended or being used.

 

 

 

 

3.8. Transaction Not a Breach. The execution and delivery of this Agreement and
its related documents, the performance by Seller hereunder, and the consummation
of the transactions described herein, will not conflict with or violate (i) any
law, ordinance, regulation, order, award, judgment, injunction or decree
applicable to Seller or to the Business Assets, or (ii) conflict with or result
in a breach of or constitute a default under any of the terms, conditions or
provisions of the articles of incorporation, bylaws, or other instruments of
formation or organization of Seller.



 



  3

   



 



 

3.9. Listings and Other Data. All books of business, receivable listings,
customer lists and all other information, reports and data made available or
provided to Buyer by Seller are true, correct, and accurate in all material
respects as of the date provided or made available, as of the date of this
Agreement. Seller has no present knowledge of any intent of any current customer
or vendor to modify or terminate any of its outstanding orders or contracts, and
Seller has received no notice to such effect.

 

 

 

 

3.10. Taxes and Tax Returns. Seller has filed all federal, state, county, local
and foreign tax returns, which it was required to filed with respect to the
Company, and such returns are true and accurate. The Seller, on behalf of the
Company, has paid, or made adequate provisions for the payment of, all Taxes,
interest, penalties, assessments or deficiencies, which have or may become due
pursuant to said returns, or pursuant to any assessment received with respect
thereto. The Company has paid in full, or will arrange for payment in full, all
state and federal employee income tax withholding, federal social security tax
(FICA) withholding, employment taxes, unemployment insurance, sales and use
taxes, business or license fees, and any other business-related Taxes or
governmental charges. There are no outstanding claims for Taxes (whether income
taxes, employment taxes, sales taxes, property taxes or otherwise) imposed by
any federal, state, local or other governmental agency, authority or
subdivision, which are or may become liens on the property transferred
hereunder. Seller shall be responsible for the payment of any and all Taxes
(including, but not limited to, employment taxes), licenses, assessments or
other legal obligations relating to the operation and ownership of the Company
prior to the Closing.

 

 

 

 

3.11. Litigation; Compliance with Laws; Licenses and Permits. There is no
Proceeding pending or, to the knowledge of Seller, threatened against or
involving Seller, the Company, Business or the Business Assets, or the propriety
of this Agreement or any of the transactions contemplated hereby, at law or in
equity, or before or by any court, arbitrator or governmental authority, and the
Business are not being operated under or subject to any order, final
non-appealable judgment, decree, license or injunction of any court, arbitrator
or governmental authority.

 

 

 

 

3.12. Absence of Adverse Changes. There has been no material adverse change, or
any event, condition or occurrence that is reasonably likely to result in a
material adverse change, to the condition of the Business Assets or the business
operations of the Business.

 

 

 

 

3.13. Contracts. Seller has provided to Buyer true and complete copies of all
material contracts to which the Company is a party or which relate to the
Business, including without limitation all current customer and vendor contracts
relating to the Business (the “Material Contracts”). There are no material
agreements relating to the Business, whether verbal or written, that have not
been disclosed to Buyer. All of the Material Contracts are in full force and
effect and are valid and enforceable according to their terms, and there are no
material breaches or defaults thereunder, and no condition exists, including the
transfer of the Shares to the Buyer pursuant to this Agreement, that would
cause, whether by passage of time or otherwise, a breach or default thereunder,
or which would require the consent of a Material Contract counterparty. Seller
has not entered into any agreement or understanding, whether written or oral,
that waives any of its respective rights under any of the contracts.

 

 

 

 

3.14. Liabilities. Except as set forth in Schedule 3.14 attached hereto, the
Company has no Liabilities (as defined below), including any indebtedness,
including without limitation, money borrowed, indebtedness owed to the Seller,
the deferred purchase price of assets, letters of credits or capitalized leases,
other than trade accounts payable generated by the Company or any Company
Subsidiary in the Ordinary Course of Business. “Liability” or “Liabilities”
shall mean any debt, loss, damage, adverse claim, fine, penalty, Taxes,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, disputed or undisputed, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto
(including all fees, disbursements and expenses of legal counsel, experts,
engineers and consultants and costs of investigation).



 



  4

   



 



 

3.15. Environmental Issues. In connection with the Business or at the business
location, Seller has not transported, stored, maintained, used, manufactured or
released any hazardous material or other environmentally sensitive material or
substance in violation of any applicable legal or regulatory requirement.

 

 

 

 

3.16. Solvency. Neither Seller nor the Business have been the subject of any
bankruptcy proceedings (whether voluntary or involuntary), made an assignment
for the benefit of creditors, been adjudicated bankrupt or insolvent, petitioned
for or been assigned any receiver or trustee relating to the Business or any of
the Business Assets, commenced any reorganization or restructuring of debt, or
otherwise failed to fulfill its payment obligations in the ordinary course. None
of the above has been commenced or threatened against Seller or the Business.

 

 

 

 

3.17. Brokers. Seller has not engaged, or incurred any unpaid liability (for any
brokerage fees, finders’ fees, commissions or otherwise) to, any broker, finder
or agent in connection with the transactions contemplated by this Agreement.

 

 

 

 

3.18. Disclosure. No representation or warranty by Seller and no document
furnished by Seller pursuant to this Agreement or otherwise in connection
herewith contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary in order to make the
statements contained therein, in light of the circumstances under which made,
not misleading.

 

 

 

 

3.19. Employees. Seller has delivered to Buyer the names and annual rates of
salary and other compensation (including benefits) of all employees of the
Company. To the best of Seller’s knowledge, the Company has complied with all
applicable federal, state and local laws, ordinances or regulations relating to
such employees, including regulations promulgated by the United States
Department of Labor, including provisions relating to wages and hours and
overtime, and neither Seller nor the Company is liable for any arrears of wages
or employee benefits, or any taxes or penalties for failure to comply with any
such laws, ordinances or regulations. Seller is not aware of any pending claims
nor aware of facts supporting any potential claims for employment discrimination
or similar issues.

 

 

 

 

3.20. Representations Regarding the Seller’s Acquisition of the Preferred
Shares.



 

(a) Seller understands the speculative nature and the risks of investments
associated with Buyer and its securities and confirms that it is able to bear
the risk of investment in Buyer;

 

(b) Seller has reviewed Buyer’s filings with the United States Securities and
Exchange Commission (“SEC”), including its recent annual and quarterly reports,
and has had the opportunity to ask questions of Buyer and receive additional
information about Buyer, or could acquire such additional information without
unreasonable effort or expense necessary to evaluate the merits and risks of
receiving the Preferred Shares in consideration of Seller’s sale of the Shares
to Buyer. Further, Seller has been given an opportunity to question Buyer and
receive all relevant documentation relating to the Preferred Shares;

 

  5

   



 

(c) Seller has sufficient knowledge and experience in financial and business
matters, and is sufficiently familiar with investments of the type represented
by the Preferred Shares, including familiarity with previous private and public
purchases of speculative and restricted securities, that it is capable of
evaluating the merits and risks associated with receipt of the Preferred Shares;

 

(d) In evaluating the merits of receiving the Preferred Shares, Seller has
relied solely on his, her or its own investigation concerning the Company and
has not relied upon any representations provided by Buyer which it has not
independently verified; and

 

(e) Seller and its principals have not: (a) been party to any adverse proceeding
brought by the SEC or any similar state agency; (b) any material criminal
proceeding regarding the purchase or sale of securities or other crimes,
excluding only misdemeanor crimes; or (c) filed bankruptcy proceedings within
the past five years.

 

4. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller that the following are true, correct and complete as of the date of this
Agreement:

 



 

4.1. Authority. Buyer has all requisite right, power and authority to: (i)
execute and deliver this Agreement and its related documents and perform his
obligations hereunder and thereunder, and (ii) consummate the transactions
contemplated in this Agreement. There are no agreements, contracts, or
commitments to which Buyer is a party that would prohibit or restrict the
transactions contemplated under this Agreement. No consent, approval, order, or
other authorization of any governmental or regulatory authority is required with
respect to Buyer’s execution and delivery of this Agreement or any related
document, or consummation of the transactions contemplated herein or therein.
When executed and delivered by Buyer, this Agreement constitutes the valid and
binding obligation of Buyer enforceable in accordance with its terms.

 

 

 

 

4.2. No Encumbrances. The Preferred Shares have not been pledged as security or
otherwise encumbered.

 

 

 

 

4.3. Organization; Good Standing; Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Texas, and has all requisite power and authority to own and operate its
properties and assets and to carry on its business as now conducted and as
presently proposed to be conducted.

 

 

 

 

4.4. Preferred Shares. At the Closing, the Preferred Shares shall have been duly
authorized and validly issued, fully paid and nonassessable, and issued in
accordance with the registration or qualification provisions of the Securities
Act and any relevant state securities laws, or pursuant to valid exemptions
therefrom. There are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal) or agreements for
the purchase or acquisition from the Company of any of its Series D Preferred
Stock.

 

 

 

 

4.5. Offering. The issuance of the Preferred Shares as contemplated by this
Agreement is exempt from the registration requirements of the Securities Act,
and neither Buyer nor any authorized agent acting on its behalf will take any
action hereafter that would cause the loss of such exemption.

 

 

 

 

4.6. Transaction Not a Breach. The execution and delivery of this Agreement and
its related documents, the performance by Buyer hereunder, and the consummation
of the transactions described herein, will not conflict with or violate (i) any
law, ordinance, regulation, order, award, judgment, injunction or decree
applicable to Buyer, or (ii) conflict with or result in a material breach of any
contract, agreement, or other instrument, obligation or understanding of any
nature to which Buyer is a party or by which Buyer is bound or affected.



 



  6

   



 



 

4.7. Brokers. Buyer has not engaged, or incurred any unpaid liability (for any
brokerage fees, finders’ fees, commissions or otherwise) to, any broker, finder
or agent in connection with the transactions contemplated by this Agreement.

 

 

 

 

4.8. Litigation. There is no Proceeding pending or, to the knowledge of Buyer,
threatened against or involving Buyer, the propriety of this Agreement or any of
the transactions contemplated hereby, at law or in equity, or before or by any
court, arbitrator or governmental authority, that could materially affect this
Agreement.

 

 

 

 

4.9. Disclosure. No representation or warranty by Buyer and no document
furnished by Buyer pursuant to this Agreement or otherwise in connection
herewith contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary in order to make the
statements contained therein, in light of the circumstances under which made,
not misleading.

 

 

 

 

4.10. Representations Regarding the Buyer’s Acquisition of the Shares.



 

(a) Buyer understands the speculative nature and the risks of investments
associated with the Company and confirms that it is able to bear the risk of
investment in the Company;

 

(b) Buyer has had the opportunity to ask questions of the Seller and receive
additional information about the Company, or could acquire it without
unreasonable effort or expense necessary to evaluate the merits and risks of any
such purchase. Further, Buyer has been given an opportunity to question the
Seller and receive all relevant documentation relating to the Shares;

 

(c) Buyer has sufficient knowledge and experience in financial and business
matters, and is sufficiently familiar with investments of the type represented
by the Shares, including familiarity with previous private and public purchases
of speculative and restricted securities, that it is capable of evaluating the
merits and risks associated with purchase of the Shares;

 

(d) In evaluating the merits of the purchase of the Shares, Buyer has relied
solely on its own investigation concerning the Company and has not relied upon
any representations provided by the Seller which it has not independently
verified; and

 

(e) Buyer and its principals have not: (a) been party to any adverse proceeding
brought by the SEC or any similar state agency; (b) any material criminal
proceeding regarding the purchase or sale of securities or other crimes,
excluding only misdemeanor crimes; or (c) filed bankruptcy proceedings within
the past five years.

 

5. ADDITIONAL COVENANTS.

 



 

5.1. Expenses. Unless expressly stated otherwise herein, each of Buyer and
Seller will bear their own respective costs and expenses incurred in connection
with the preparation and execution of this Agreement and its related documents,
and the consummation of the transactions contemplated herein, including without
limitation all legal fees and expenses, and fees arising from accountants, tax
and financial advisors.



 



  7

   



 



 

5.2. Confidentiality.



 



 

5.2.1. Each party agrees that it will (i) not disclose the other party’s
Confidential Information to any third party; and (ii) protect all Confidential
Information of the other party from unauthorized use, access, or disclosure in
the same manner as it protects its own Confidential Information of a similar
nature, and in no event with less than reasonable care. Upon the disclosing
party’s written request, the receiving party will promptly return any
Confidential Information identified in the request to the disclosing party.
“Confidential Information” shall mean any information that is proprietary or
non-public regarding any party, including without limitation, customer and
vendor lists, business plans, network design and structure, and financial
information. Confidential Information shall include the terms of this Agreement.

 

 

 

 

5.2.2. The foregoing restrictions will not apply to information that: (i) is or
becomes generally known or available by publication, commercial use or otherwise
through no fault of the receiving party or of any third party with a duty to
keep such information confidential; (ii) is known to the receiving party at the
time of disclosure without violation of any confidentiality restriction and
without any restriction on the receiving party’s further use or disclosure; or
(iii) is independently developed by the receiving party.



 



 

5.3. Publicity; Press Releases. The parties agree to consult with each other in
good faith concerning any public reports, statement, press releases or other
publicity (“Publicity”) regarding this Agreement or the transactions hereunder,
but in no case will either party disclose in connection with any such Publicity
any financial aspect of the Agreement or the transactions hereunder (including
without limitation the Purchase Price) without the other party’s prior written
consent; provided, however that any party shall be entitled to give notices or
provide information regarding this Agreement or the transactions to governmental
or regulatory authorities, creditors, legal and financial advisors, and others
as legally required; and further provided, that nothing in this section shall
prohibit Buyer from issuing a press release or other Publicity indicating new
ownership of the Business (excepting financial information, as set forth above).



 

6. CONDITIONS PRECEDENT.

 



 

6.1. Conditions Precedent to Buyer’s Obligations. The obligations of Buyer to
consummate the transactions contemplated hereunder and to proceed with the
Closing are subject to the fulfillment of the following conditions, any of which
may be waived in whole or in part by Buyer in writing.



 



 

6.1.1. Accuracy of Representations and Warranties. The representations and
warranties of Seller contained in Section 3 of this Agreement shall be true,
complete, and accurate in all material respects as of the Closing Date.

 

 

 

 

6.1.2. Compliance with Agreement. Seller shall have complied with all
obligations, agreements, commitments and covenants, and shall have fulfilled all
conditions, required by this Agreement and its related documents to be performed
or complied with on or prior to the Closing Date.

 

 

 

 

6.1.3 Authority; Third-Party Consents. All actions necessary to authorize the
execution, delivery, and performance hereunder by Seller shall have been
undertaken and completed. Any filings, registrations, notices, consents,
releases and approvals required by Seller from any governmental entity or other
third party for the performance of Seller’s obligations hereunder shall have
been obtained. To the extent that any of such consents or approvals for any
contract or obligation to be assumed by Buyer have not been obtained prior to
the Closing, and Buyer elects to close the transactions hereunder prior to
receiving any such consent or approval, Seller and Buyer each agree to exercise
best efforts to obtain such consent or approval as soon as reasonably feasible
following the Closing, and Seller agrees in the meantime to facilitate Buyer’s
receipt of the benefit of such assumed contracts and Buyer’s payment of any
amounts due under the applicable assumed contracts until such consent or
approval has been obtained.

 

 

 

 

6.1.4. Business Location. Any documentation necessary to ensure Company’s
continued occupancy and use of the Company’s current office location shall have
been obtained.



 



  8

   



 



 

 

6.1.5. Reasonable Satisfaction. The form and substance of all certificates,
notices, actions, and documents required to consummate the transactions
contemplated hereunder shall have been reasonably satisfactory to Buyer and its
counsel, and Buyer shall have completed its review of Company’s books and
records and shall be reasonably satisfied that the Company is auditable in a
timely fashion in Buyer’s sole discretion.

 

 

 

 

 

6.2.

Conditions Precedent to Seller’s Obligations. The obligations of Seller to
consummate the transactions contemplated hereunder and to proceed with the
Closing are subject to the fulfillment of the following conditions, any of which
may be waived in whole or in part by Seller in writing.

 

 

 

 

 

 

6.2.1. Accuracy of Representations and Warranties. The representations and
warranties of Buyer contained in Section 4 of this Agreement shall be true,
complete, and accurate in all material respects as of the Closing Date.

 

 

 

 

 

 

6.2.2. Compliance with Agreement. Buyer shall have complied with all
obligations, agreements, commitments and covenants, and shall have fulfilled all
conditions, required by this Agreement and its related documents to be performed
or complied with on or prior to the Closing Date.

 

 

 

 

 

 

6.2.3. Authority; Third-Party Consents. All actions necessary to authorize the
execution, delivery, and performance hereunder by Seller shall have been
undertaken and completed. Any filings, registrations, notices, consents,
releases and approvals required by Seller from any governmental entity or other
third party for the performance of Seller’s obligations hereunder shall have
been obtained. To the extent that any of such consents or approvals for any
contract or obligation to be assumed by Buyer have not been obtained prior to
the Closing, and Buyer elects to close the transactions hereunder prior to
receiving any such consent or approval, Seller and Buyer each agree to exercise
best efforts to obtain such consent or approval as soon as reasonably feasible
following the Closing, and Seller agrees in the meantime to facilitate Buyer’s
receipt of the benefit of such assumed contracts and Buyer’s payment of any
amounts due under the applicable assumed contracts until such consent or
approval has been obtained.

 

 

 

 

 

 

6.2.4. Reasonable Satisfaction. The form and substance of all certificates,
notices, actions, and documents required to consummate the transactions
contemplated hereunder shall have been reasonably satisfactory to Seller and its
counsel, and Seller shall have completed his analysis of a partial disposition
of the Purchase Price to Johnathan Bolton, which disposition as determined by
Seller in his sole discretion Buyer shall be obligated to approve.



 

7. INDEMNIFICATION.

 



 

7.1. Indemnification by Seller. Seller shall defend, indemnify and hold harmless
Buyer and each of Buyer’s officers, directors, shareholders, employees, counsel,
agents, and their respective successors and assigns (collectively, the “Buyer
Indemnitees”) from and against, and shall reimburse Buyer Indemnitees for, each
and every Loss incurred by any Buyer Indemnitee, including reimbursement of
attorneys fees and costs, directly or indirectly, arising out of or in
connection with: (i) any material inaccuracy in any representation or warranty
of Seller hereunder; (ii) any material breach or nonfulfillment of any covenant,
agreement or other obligation of Seller under this Agreement or any related
documents; (iii) any debt, obligation, liability, or other similar claim of
Seller not expressly assumed by Buyer hereunder; and (iv) any debt, obligation,
Liability, or other similar claim of the Company not expressly disclosed in
Schedule 3.14.



 



  9

   



 



 

7.2. Indemnification by Buyer. Buyer shall defend, indemnify and hold harmless
Seller and each of Seller’s officers, directors, shareholders, employees,
counsel, agents, and their respective successors and assigns (collectively, the
“Seller Indemnitees”) from and against, and shall reimburse the Seller
Indemnitees for, each and every Loss incurred by any Seller Indemnitee, directly
or indirectly, arising out of or in connection with: (i) any material inaccuracy
in any representation or warranty of Buyer hereunder; (ii) any material breach
or nonfulfillment of any covenant, agreement or other obligation of Buyer under
this Agreement or any related documents; (iii) any debt, obligation, liability,
or other similar claim of Seller expressly assumed by Buyer hereunder; and (iv)
any debt, obligation, Liability, or other similar claim of the Company expressly
disclosed in Schedule 3.14.

 

 

 

 

7.3. Indemnification Procedure. If any Proceeding shall be brought or asserted
against a party entitled to indemnification (or any successor thereto) pursuant
to Sections 7.1 or 7.2 (each, an “Indemnitee”) in respect of which indemnity may
be sought under this Section 7 from an indemnifying party or any successor
thereto (each, an “Indemnitor”), the Indemnitee shall give prompt written notice
of such Proceeding to the Indemnitor. The Indemnitee shall, reasonably and in
good faith, assist and cooperate in the defense thereof. Notwithstanding
anything herein to the contrary, the Indemnitor shall not, without the
Indemnitee’s prior written consent, settle or compromise any Proceeding or
consent to the entry of judgment with respect thereto.



 

8. MISCELLANEOUS.

 



 

8.1. Notices. Any notices from one party to another shall be deemed sufficiently
given upon delivery (with the return receipt, the delivery receipt, or the
affidavit of messenger), refusal by addressee or notice to the recipient from
the Post Office that such notice is undeliverable, if such notice has been
mailed by United States registered or certified mail, postage prepaid, or
delivered by overnight courier addressed to:



 

If to Seller:

 

Johnny Bolton

_______________________

_______________________

 

If to Buyer:

 

Bravatek Solutions, Inc.

_______________________

_______________________

 



 

 

or at such other address or addresses as such party may from time to time
specify by notice in writing to the other, given in the manner provided in this
Section.

 

 

 

 

8.2. 2. Waiver; Severability. No delay or failure on the part of any party
hereto in exercising any right, power or privilege under any of this Agreement
shall impair any such right, power or privilege or be construed as a waiver of
any default or any acquiescence therein. The unenforceability or invalidity of
any provision of this Agreement shall not affect the enforceability or validity
of any other provision.

 

 

 

 

8.3. 3. Benefit and Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, beneficiaries, successors and assigns. Except as expressly
stated herein, this Agreement shall not confer any rights or remedies on any
third party.



 



  10

   



 



 

8.4. Entire Agreement; Amendment. The exhibits attached to this Agreement are
incorporated herein by reference. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereto,
supersedes all prior oral or written agreements, instruments and understandings
with respect to such matters, and may be modified only by instruments signed by
the parties. This Agreement may not be amended or modified except by written
agreement of the parties hereto.

 

 

 

 

8.5. Survival. All of the covenants of the parties shall survive the execution
of this Agreement and the Closing, including without limitation the
indemnification obligations of the parties. All of the representations and
warranties of the parties shall survive the execution of this Agreement and the
Closing, regardless of the parties’ respective due diligence investigations and
even if the other party knows or should have known of any misrepresentation or
breach of any warranty at the time of Closing, for a period of one year
following the Closing.

 

 

 

 

8.6. Further Assurances. Prior to, on, and after the Closing, each party shall
execute, deliver and/or furnish to the other party, upon reasonable request,
such further information or documents, and do such other acts and things, for
the purpose of fulfilling the transactions contemplated hereunder.

 

 

 

 

8.7. Attorneys’ Fees. In the event that any party hereunder brings a Proceeding
to enforce this Agreement, the party that prevails in such Proceeding shall be
entitled to recover, in addition to all other amounts and relief that may be
granted, its reasonable costs and attorneys’ fees incurred in connection with
such Proceeding.

 

 

 

 

8.8. Redressability. In the event that any party hereunder brings a Proceeding
regarding this Agreement, thirty (30) days prior to the initiation of the
Proceeding, the party commencing the action will give written notice of
grievances to the opposing party. The opposing party will have the opportunity
to redress the grievances within the thirty (30) days, unless another period is
expressly permitted under this Agreement.

 

 

 

 

8.9. Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

 

 

 

8.10. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating hereto, shall be construed and
governed in accordance with the laws of the State of Texas, excluding the choice
of law rules thereof.

 

 

 

 

8.11. Headings; Interpretation. The subject headings of Sections of this
Agreement are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions. This Agreement shall be
interpreted as if all the parties had drafted it.



 

9. DEFINITIONS. In addition to any other definitions contained in this
Agreement, the following words, terms, and phrases shall have the following
meanings when used in this Agreement.

 

“Agreement” means this Stock Purchase Agreement.

 

“Business” has the meaning ascribed thereto in Section 1.1.

 

“Business Assets” has the meaning ascribed thereto in Section 1.1.

 

“Buyer” means Bravatek Solutions, Inc., a Colorado corporation.

 

“Buyer Indemnitees” has the meaning ascribed thereto in Section 7.1.

 



  11

   



 

“Closing” and “Closing Date” have the meanings ascribed thereto in Section
2.1.1.

 

“Company” has the meaning ascribed thereto in Section 1.1.

 

“Confidential Information” has the meaning ascribed thereto in Section 5.2.1.

 

“Encumbrance” means any encumbrance, security interest, mortgage, lien, pledge,
claim, lease, right of first refusal, option, restrictive easement, charge or
other restriction or third party rights.

 

“Indemnitee” has the meaning ascribed thereto in Section 7.3.

 

“Indemnitor” has the meaning ascribed thereto in Section 7.3.

 

“Johnathan Bolton’s Employment Agreement” has the meaning ascribed thereto in
Section 2.2.4.

 

“Knowledge” or “knowledge” (including the terms “knowing” and “knowingly”) will
be deemed to be present with any party when the matter in question was brought
to the attention of, or if due diligence had been exercised, would have been
brought to the attention of the party, or any of its responsible employees.

 

“Liability” has the meaning ascribed thereto in Section 3.14.

“Loss” means any loss, damage, injury, harm, detriment, decline in value,
liability, claim, demand, cost of any Proceeding, settlement, judgment, award,
fine, penalty, tax, fee, charge, cost or expense (including, without limitation,
costs associated with avoiding any of the foregoing), and the fees,
disbursements and expenses of attorneys, accountants and other professional
advisors).

 

“Material Contracts” has the meaning ascribed thereto in Section 3.13.

 

“Nonsolicitation, Nondisclosure and Noncompetition Agreement” has the meaning
ascribed thereto in Section 2.2.2.

 

“Preferred Shares” has the meaning ascribed thereto in Section 1.3.

 

“Proceeding” means any action, suit, litigation, arbitration, lawsuit, claim,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding, and any informal proceeding), prosecution, contest,
hearing, inquiry, audit, examination, investigation, challenge, controversy or
dispute commenced, brought or conducted or through any governmental authority,
including the courts, or any arbitrator.

 

“Promissory Note” has the meaning ascribed thereto in Section 1.3.1.

 

“Publicity” has the meaning ascribed thereto in Section 5.3.

 

“Purchase Price” has the meaning ascribed thereto in Section 1.3.

 

“SEC” has the meaning ascribed thereto in Section 3.20(b).

 

“Securities Act” has the meaning ascribed thereto in Section 3.4.

 

“Seller Indemnitees” has the meaning ascribed thereto in Section 7.2.

 

“Seller” means Johnny Bolton.

 



  12

   



 

“Seller’s Employment Agreement” has the meaning ascribed thereto in Section
2.2.3.

 

“Shares” has the meaning ascribed thereto in Section 1.1.

 

“Taxes” means all taxes, charges, fees, levies, duties or other similar
assessments, reassessments or liabilities.

 

“Tax Returns” mean any report, return or statement required to be supplied to a
taxing authority in connection with Taxes.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Stock
Purchase Agreement effective as of the date first above written.

 

[SIGNATURE PAGE FOLLOWS]

 

  13

   





 



BUYER:

 

SELLER:

 

 

 

Bravatek Solutions, Inc.

 

Johnny Bolton

 

 

 

/s/ Thomas A. Cellucci

/s/ Johnny Bolton

 

Thomas A. Cellucci

Individually

 

President & CEO

 

 

 



 



  14

   



 

LIST OF EXHIBITS

 



Schedule 1.2

--

List of Assumed Liabilities

Schedule 3.14

--

Company Liabilities

Exhibit A

--

Certificate of Designation

Exhibit B

--

Nondisclosure and Noncompetition Agreement



 

  15

   



 

Schedule 1.2

 

List of Assumed Liabilities

 

Buyer shall assume the following liabilities and obligations of Seller relating
to the Company and Business, specifically:

 

(i)      [Add SBA Loan details].

 

 

 

 

 



  16

   



 

Schedule 3.14

 

Liabilities

 

 

 

 

 

 



  17

   



 

EXHIBIT A

 

Certificate of Designation

of

Series D Preferred Stock

 

 

 

 

 

 

[INTENTIONALLY LEFT BLANK]

 



  A-1

   



 



 



 

CERTIFICATE OF DESIGNATION OF

SERIES D PREFERRED STOCK OF

BRAVATEK SOLUTIONS, INC.

 

Bravatek Solutions, Inc., a corporation organized and existing under and by
virtue of the provisions of the Colorado Revised Statutes (the “Colorado Revised
Statutes” or “CRS”)

 

DOES HEREBY CERTIFY:

 

 

1. That the name of this corporation is Bravatek Solutions, Inc., and that this
corporation was originally incorporated pursuant to the Colorado Revised
Statutes on April 19, 2007.

 

 

 

 

2. Pursuant to the authority expressly granted to and vested in the Board of
Directors of Bravatek Solutions, Inc. (the “Corporation”) under the Colorado
Revised Statutes and by Article 12 of Corporation’s Articles of Incorporation
(the “Articles”), there is hereby created, and the Corporation is hereby
authorized to issue, a series of convertible preferred stock, $.0001 par value,
which shall have, in addition to the rights, restrictions, preferences and
privileges set forth in the Articles, the following terms, conditions, rights,
restrictions, preferences and privileges:



 



 

I. DESIGNATION AND AMOUNT



 



 

a. A series of convertible preferred stock is hereby designated as “Series D
Convertible Preferred Stock” in the amount of One Hundred (100,000) shares (the
“Series D Preferred Stock”).



 



 

II. VOTING



 



 

a. Each share of Series D Preferred Stock shall not be entitled to any voting
rights prior to conversion into Common Stock of the Corporation.



 



 

III. CONVERSION



 



 

a. The holders of the outstanding shares of Series D Preferred Stock shall have
the following conversion rights (the “Conversion Rights”):



 



 

i. Right to Convert. At the option of the holder thereof, each share of Series D
Preferred Stock shall be convertible, at the office of the Corporation, at any
time, into a number of fully paid and non‐assessable shares of the Corporation’s
Common Stock equal to $24.00 divided by the volume-weighted average price of the
Corporation’s Common Stock as reported on OTCMarkets.com on the trading day
immediately preceding conversion so long as such conversion would not result in
the holder beneficially owning more than 4.99% of the Corporation’s Common Stock
after conversion. As an example for clarity, if the holder elected to convert 1
share of Series D Preferred Stock into Common Stock, and the volume-weighted
average price of the Corporation’s Common Stock were $0.005 on the trading date
prior to the date of conversion as reported on OTCMarkets.com, such share would
convert into 4,800 shares of Common Stock.



 



  A-2

   



 



 

ii. Mechanics of Conversion. Each holder of outstanding shares of Series D
Preferred Stock who desires to convert the same into shares of Common Stock
shall surrender the certificate or certificates therefor, duly endorsed, at the
office of the Corporation together with written notice to the Corporation
stating that such holder elects to convert the same and the number of shares of
Series D Preferred Stock being converted (the “Conversion Notice”). Thereupon,
the Corporation shall issue and deliver to such holder a certificate or
certificates for the number of shares of Common Stock to which such holder is
entitled. Such conversion shall be deemed to have been made on the date of such
surrender of the certificate or certificates representing the shares of Series D
Preferred Stock to be converted together with the Conversion Notice (the
“Conversion Date”), and the person entitled to receive the shares of Common
Stock issuable upon such conversion shall be treated for all purposes as the
record holder of such shares of Common Stock on the Conversion Date.

 

 

 

 

iii. Adjustment for Stock Splits and Combinations. If the Corporation at any
time or from time to time after the date that the Amendment to the Articles
creating the Series D Preferred Stock was filed with the Colorado Secretary of
State (the “Filing Date”) effects a division of the outstanding shares of Common
Stock, the number of shares of Common Stock to be issued upon any conversion
shall be proportionately adjusted, and, conversely, if the Corporation at any
time, or from time to time, after the Filing Date combines the outstanding
shares of Common Stock, the number of shares of Common Stock to be issued upon
any conversion shall be proportionately adjusted. Any adjustment under this
Section shall be effective on the close of business on the date such division or
combination becomes effective.

 

 

 

 

iv. Reorganizations, Mergers, Consolidations or Sales of Assets. If, at any time
or from time to time after the Filing Date, there is a capital reorganization of
the Common Stock, a merger or consolidation of the Corporation into or with
another corporation or a sale of all or substantially all of the Corporation’s
properties and assets to any other person, then, as a part of such capital
reorganization, merger, consolidation or sale, provision shall be made such that
the holders of outstanding shares of Series D Preferred Stock shall thereafter
receive upon conversion thereof the number of shares of stock or other
securities or property of the Corporation, or of the successor corporation
resulting from such merger or consolidation or sale, to which a holder of the
number of shares of Common Stock into which their shares of Series D Preferred
Stock were convertible would have been entitled on such capital reorganization,
merger, consolidation or sale.



 



  A-3

   



 



 

v. Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of the shares of Series D Preferred Stock. If any fractional shares
result from a conversion, the total number of shares of Common Stock issued upon
conversion shall be rounded up to the total number of whole shares of Common
Stock issuable upon conversion.



 



 

VI. NOTICES



 



 

a. Any notice required or permitted by the provisions of this Article to be
given to a holder of shares of Series D Preferred Stock shall be mailed, postage
prepaid, to the post office address last shown on the records of the
Corporation, or given by electronic communication in compliance with the
provisions of the Colorado Business Corporation Act and shall be deemed sent
upon such mailing or electronic transmission.



 



 

VII. NO OTHER RIGHTS DESIGNATED



 



 

a. Except as expressly designated herein, there are no other rights or
preferences related to the Series D Preferred Shares, including without
limitation any rights to dividends, liquidation preferences, or seniority to
other classes and series of stock.



 

* * *

 

3. That the foregoing Certificate of Designation was approved by the holders of
the requisite members of the Board of Directors of this Corporation in
accordance with Section 7 of the Colorado Revised Statutes.

 

4. That this Certificate of Designation, which restates and integrates and
further amends the provisions of this corporation’s Certificate of Incorporation
as provided herein, has been duly adopted in accordance with Section 7 of the
Colorado Revised Statutes.

 

IN WITNESS WHEREOF, this Certificate of Designation of Series D Preferred Stock
has been executed by a duly authorized officer of this corporation on this ___
day of ______________, 2017.

 

 



  BRAVATEK SOLUTIONS, INC.        

 

 

Thomas A. Cellucci, PhD MBA       Chief Executive Officer  



 



  A-4

   



 

EXHIBIT B

 

Nonsolicitation, Nondisclosure and Noncompetition Agreement

 

 

 

 

 

 

[INTENTIONALLY LEFT BLANK]

 

 



  B-1

   



 

NONSOLICITATION, NONDISCLOSURE AND NONCOMPETITION

AGREEMENT

 

This Nonsolicitation, Nondisclosure and Noncompetition Agreement (the
“Agreement”) is made by Johnny Bolton (“BOLTON”) in favor of Bravatek Solutions,
Inc., a Colorado corporation (“BVTK”), effective as of November __, 2017 (the
“Effective Date”).

 

For good and valuable consideration, the parties hereby agree as follows:

 

1. Background. Johnny Bolton is selling to Bravatek Solutions, Inc. all of
Seller’s stock of Helpcomm, Inc. (the “Company”) pursuant to that certain Stock
Purchase Agreement executed concurrently herewith (the “Purchase Agreement”). As
part of the sale to BVTK, BVTK is requiring BOLTON to agree to (1) keep
information relating to Company and the sale thereof confidential, and (2) agree
not to compete, on the terms specified herein, with BVTK beginning on the
Effective Date and continuing for a period of five (5) years. This Agreement
sets forth the terms and conditions for BOLTON’s nondisclosure, noncompetition,
and general release of claims.

 

2. Confidential Information. As used in this Agreement, “Confidential
Information” means any information or data, of any kind or nature furnished by
or on behalf of BVTK or its agents, relating to the Company, the Purchase
Agreement and the transactions contemplated therein, and whether such
information is printed, written, oral, or electronically stored or reproduced,
and whether provided in response to a specific inquiry or voluntarily furnished
on, before, or after the Effective Date hereof, and includes, but is not limited
to: books of business, customer lists and contact information, financial
information, records, budgets, minutes, purchase and sale agreements, designs,
sketches, drawings, surveys, environmental reports, feasibility studies,
marketing plans and materials, business plans, analyses, strategies, forecasts,
concepts, ideas, or any information derived, summarized, or extracted from any
of the foregoing, including any and all data, reports, records (financial and
otherwise), trade secrets, verbal communications, and/or other materials.
However, Confidential Information does not include information which: (i) is or
becomes publicly known and made generally available in the public domain by
publication, commercial use or otherwise through no fault of BOLTON or of any
third party with a duty to keep such information confidential either prior to
the time of disclosure by BVTK or thereafter; (ii) is known to the receiving
party at the time of disclosure without violation of any confidentiality
restriction and without any restriction on the receiving party’s further use or
disclosure; (iii) is independently developed by the receiving party; or (iv) is
approved for release by written agreement of BVTK. Nevertheless, it shall not be
a violation of this section 2 for BOLTON to disclose matters related to the
Purchase Agreement to attorneys, accountants, financial advisors or the like.

 

3. Non-Disclosure of Confidential Information. All Confidential Information is
considered highly sensitive and strictly confidential. Accordingly, BOLTON
agrees to maintain the Confidential Information in the utmost confidence. BOLTON
agrees that he shall take reasonable measures to protect the secrecy of and
avoid disclosure and unauthorized use of the Confidential Information of BVTK.
Without limiting the foregoing, BOLTON shall take at least those measures that
he takes to protect his own confidential information of a similar nature, but in
no case less than reasonable care, and BOLTON will not, without the prior
written consent of BVTK (except as required by applicable law, regulation, or
legal process), disclose the Confidential Information to any person(s).

 



  B-2

   



 

4. Obligation to Disclose Confidential Information. In the event that BOLTON or
any of BOLTON’s Representatives is requested or required by applicable law,
regulation, or legal process to disclose any of the Confidential Information,
BOLTON will notify BVTK in writing immediately (unless prohibited by law) so
that BVTK, at its sole expense, may seek an appropriate protective order or
other remedy or, in its sole discretion, may waive compliance with the terms of
this Agreement, and if BVTK seeks such an order, BOLTON will provide such
cooperation at BVTK’s expense and as BVTK shall reasonably request. In the event
that (a) no such protective order or other remedy is obtained, or (b) BVTK
waives compliance with the terms of this Agreement and BOLTON or any of BOLTON’s
Representatives are legally compelled to disclose such Confidential Information,
BOLTON or BOLTON’s Representatives, as the case may be, will furnish only that
portion of the Confidential Information which BOLTON is advised by counsel is
legally required. BOLTON will give BVTK written notice (unless prohibited by
law) of the Confidential Information to be disclosed as far in advance as
practicable, and will exercise all reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded the Confidential
Information.

 

5. Term of Nondisclosure. The covenant of nondisclosure shall continue in
perpetuity.

 

6. Noncompetition & Nonsolicitation Covenants. From the Effective Date and
continuing for a period of five (5) years, BOLTON hereby agrees that he shall
not, and shall not permit any of his employees, agents or affiliates
(“Affiliates”), to do any of the following without the prior written consent of
BVTK:

 

a. Compete. Carry on any business or activity (whether directly or indirectly,
as a partner, shareholder, owner, principal, agent, director, affiliate, advisor
or consultant) or compete in any way with the business of the Company anywhere
within the United States. For the purposes of this Section 6(a), the term
“compete in any way with the business of Seller” shall mean engaging in or
attempting to engage in any business similar to that carried on by the Company
or its affiliates.

 

b. Solicit Business. Solicit or influence or attempt to influence any client,
customer or other person, either directly or indirectly, to direct such
client’s, customer’s or other person’s purchase of the Company’s products and/or
services away from the Company or to any person, firm, corporation, institution
or other entity other than the Company.

 

c. Solicit Personnel. Solicit any employee of the Company (or its subsidiaries)
for employment who was employed by the Company within six (6) months of the
solicitation. For purposes of this Section, the term “solicit” shall not include
the following activities by BOLTON: (i) advertising for employment in any
bulletin board (including electronic bulletin boards), newspaper, trade journal
or other publication available for general distribution to the public; (ii)
participation in any hiring fair or similar event open to the public not
targeted at the Company’s employees; (iii) use of recruiting or employee search
firms that have been instructed by BOLTON not to target any such employee; and
(iv) negotiating with and/or offering employment to any such employee who
initially contacts BOLTON or one of their affiliates or who engages in
discussions with BOLTON or one of their affiliates as a result of any of the
activities included in clauses (i)-(iii). BOLTON may employ any such employee
provided that neither they nor any of their affiliates has solicited such
employee in contravention of this paragraph 6(c).

 

7. Equitable Relief; Rights Upon Breach. In the event of any breach of this
Agreement, BVTK, in addition to any other remedies at law or in equity that it
may have, will be entitled to equitable relief including injunctive relief and
specific performance. BOLTON agrees that in the event of its breach of any of
the covenants set forth in this Agreement, BVTK shall have the right to: (a)
receive compensation for actual damages from BOLTON for any losses incurred by
reason of such breach, including all reasonable attorneys’ fees and costs of
suit; and/or (b) apply to a court of competent jurisdiction for the entry of an
immediate order to restrain or enjoin the breach of said covenants and otherwise
to specifically enforce the provisions of this Agreement.

 

8. [Reserved].

 



  B-3

   



 

9. Attorneys’ Fees. In the event any action in law or equity or any arbitration
or other proceeding is brought for the enforcement of this Agreement or in
connection with any of the provisions of this Agreement, the successful or
prevailing party or parties shall be entitled to reasonable attorney’s fees and
other costs reasonably incurred in such action or proceeding.

 

10. Miscellaneous Terms.

 

(a) This Agreement may be amended or modified only in writing and signed by all
parties.

 

(b) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original for all purposes and together shall constitute one
and the same document. Facsimile and emailed pdf signatures shall be relied on
as original signatures in all respects.

 

(c) The rights under this Agreement may not be assigned or duties delegated
without the other party’s prior written consent. Any attempted assignments
without such consent shall be void.

 

(d) This Agreement shall be binding upon the parties and their respective
successors and permitted assigns and shall inure to the benefit of the parties
and their respective successors and permitted assigns.

 

(e) This Agreement shall be construed and governed by and under the laws of the
State of Texas, without regard to its choice of law principles. Any action,
suit, or other legal proceeding which is commenced to resolve any matter arising
under or relating to any provision of this Agreement shall be commenced only in
a state or federal court of the State of Texas, and each party consents to the
jurisdiction of such court and agrees that legal process may be served by United
States certified mail, return receipt requested. Venue for any action shall be
in Travis County, Texas. Process in any proceeding referred to in the preceding
sentence may be served on any party anywhere.

 

(f) Confidential Information delivered hereunder shall remain the property of
BVTK, and this Agreement shall not be construed as a license or any other grant
of any right whatsoever in connection with the Confidential Information.

 

(g) The invalidity of enforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If a court of competent jurisdiction determines that any restriction
in this Agreement is overbroad or unreasonable under the circumstances, such
restriction shall be modified or revised by such court to include the maximum
reasonable restriction allowed by law.

 

(h) No delay or omission by BVTK in exercising any right under this Agreement
will operate as a waiver of that or any other right. A waiver or consent given
by BVTK on any one occasion is effective only in that instance and will not be
construed as a bar to or a waiver of any right on any other occasion.

 

(i) This Agreement has been negotiated at arms’ length by and between the
parties, each having the opportunity to be represented by legal counsel of its
choice and to negotiate the form and substance of this Agreement. Therefore,
this Agreement shall not be more strictly construed against any party by reason
of the fact that one party may have drafted any or all of the provisions of this
Agreement.

 

11. Entire Agreement. This document, as amended from time to time, contains the
entire agreement between the parties. There are no representations, warranties,
or understandings between the parties that are not contained herein. This
Agreement may not be modified or amended except in writing and signed by the
parties hereto.

 



  B-4

   



 

IN WITNESS WHEREOF, the parties have executed this Nonsolicitation,
Nondisclosure and Noncompetition Agreement and Release of Claims as of the
Effective Date first set forth above.

 



BOLTON: BVTK:

 

 

 

 

Bravatek Solutions, Inc.

 

       

Johnny Bolton

 

Thomas A. Cellucci, President & CEO  



 

 



B-5



 